Appellant was convicted in the District Court of Titus County of transporting intoxicating liquor, and his punishment fixed at confinement in the penitentiary for one year.
Appellant complains because the court refused certain requested charges in which he sought to have the jury instructed that unless the transportation of the liquor in question was for the purpose of sale, appellant would not be guilty of any offense. There appear in the record no bills of exception reserved to the refusal of such special charges. There is no statement upon either of said charges as written or in the approval by the trial court which in any way reflects the fact that such charges were presented to the court after the evidence was concluded and before the argument. Being unable to ascertain this necessary fact from the record, we are compelled to decline to consider the question of the refusal of said special charges. Barrios v. State, 83 Tex.Crim. Rep., 204 S.W. Rep., 326; Gibson v. State, 88 Tex.Crim. Rep.; Gibbs v. State, 88 Tex. Crim. 487. However, if the matter was before the court properly and in a manner to call for our consideration, we would hold the refusal of said special charges on the part of the court below, correct. Ex parte Doc Mitchum, 91 Tex.Crim. Rep., 236 S.W. Rep., 936; Stringer v. State, No. 6954, opinion delivered May 24, 1922.
Appellant has several bills of exception complaining of the testimony of witnesses relative to a suit case in which officers found quantities of corn whisky. Mrs. Moore testified that appellant brought said suit case into a restaurant and set it down, and that she saw the officers when they came and investigated the contents of said suit case. Appellant's name was J.R. Cecil. Upon said suit case were the initials J.R.C. In said suit case, in addition to the intoxicating liquor mentioned, was a vest of the same kind of cloth of which were appellant's coat and trousers. We are unable to *Page 361 
agree with appellant that said evidence was inadmissible, or that appellant was not properly connected therewith.
Having examined the record and finding no error committed upon the trial, and believing same sufficiently establishes the guilt of the appellant, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                        October 11, 1922.